                                                            Case 2:21-cv-00404-RFB-EJY Document 8 Filed 03/16/21 Page 1 of 3



                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Gil Kahn, Esq.
                                                           Nevada Bar No. 14220
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, NV 89169
                                                           Tel. (702) 784-5200
                                                       5   Fax. (702) 784-5252
                                                           Email: kdove@swlaw.com
                                                       6          gkahn@swlaw.com

                                                       7   Virginia A. Gibson, Esq.
                                                           (Pro hac vice forthcoming)
                                                       8   Alexander B. Bowerman, Esq.
                                                           (Pro hac vice forthcoming)
                                                       9   Kendyl E. Gilmore, Esq.
                                                           (Pro hac vice forthcoming)
                                                      10   HOGAN LOVELLS US LLP
                                                           1735 Market Street, Suite 2300
                                                      11   Philadelphia, PA 19103
                                                           Tel. (267) 675-4600
                                                      12   Fax. (267) 675-4601
             3883 Howard Hughes Parkway, Suite 1100




                                                           Email: virginia.gibson@hoganlovells.com
Snell & Wilmer




                                                      13           alexander.bowerman@hoganlovells.com
                    Las Vegas, Nev ada 89169




                                                                   kendyl.gilmore@hoganlovells.com
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                           Attorneys for Defendant Plain Green, LLC
                                                      15
                                                                                        UNITED STATES DISTRICT COURT
                                                      16
                                                                                                 DISTRICT OF NEVADA
                                                      17

                                                      18
                                                                                                            Case No.: 2:21-cv-00404-RFB-EJY
                                                      19   SOVEREIGN BUSINESS SOLUTIONS
                                                           LLC and L. STEVEN HAYNES,
                                                      20                                                    STIPULATION AND ORDER TO
                                                                                   Plaintiffs,              EXTEND DEADLINE TO RESPOND TO
                                                      21   v.                                               COMPLAINT
                                                      22   PLAIN GREEN, LLC,                                            (FIRST REQUEST)
                                                      23
                                                                                   Defendant.
                                                      24

                                                      25             Plaintiffs Sovereign Business Solutions, LLC and L. Steven Haynes (“Plaintiffs”) and

                                                      26   Defendant Plain Green, LLC (“Plain Green”) (collectively, the “Parties”), by and through their

                                                      27   undersigned counsel, for good cause shown, hereby stipulate and agree to extend Plain Green’s

                                                      28   deadline to respond to Plaintiffs’ complaint from March 17, 2021, to April 1, 2021.



                                                           4840-7154-3009
                                                            Case 2:21-cv-00404-RFB-EJY Document 8 Filed 03/16/21 Page 2 of 3



                                                       1   WHEREAS:

                                                       2             1.     Plaintiffs filed suit against Plain Green in the Eighth Judicial District Court of

                                                       3   Clark County, Nevada on July 2, 2020. ECF No. 1-1

                                                       4             2.     On March 10, 2021, Plain Green filed a Notice of Removed Action in the Eighth

                                                       5   Judicial District Court and a Petition for Removal in this Court. ECF No. 1.

                                                       6             3.     Federal Rule of Civil Procedure 81(c)(2)(C) requires that a defendant that has not

                                                       7   answered or otherwise opposed a complaint must answer or present other defenses within 7 days

                                                       8   after the notice of removal is filed.

                                                       9             4.     Plain Green’s answer or motion is therefore currently due on March 17, 2021.

                                                      10             5.     The Parties previously stipulated to an extension in state court.

                                                      11             6.     Plain Green needs additional time to adequately investigate and prepare its

                                                      12   response to Plaintiffs’ complaint.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13             7.     This extension request is sought in good faith and is not made for the purpose of
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14   delay.
                               L.L.P.




                                                      15             8.     This is the first request before this Court for a stipulation to extend Plain Green’s

                                                      16   deadline to respond to Plaintiffs’ complaint.

                                                      17             9.     Nothing herein shall be construed as a waiver or limit on Plaintiffs’ ability to seek

                                                      18   remand.

                                                      19             THEREFORE, the Parties respectfully request an extension for Plain Green to file its

                                                      20   answer or motion from March 17, 2021, to, and including, April 1, 2021.

                                                      21   Dated: March 16, 2021                                Dated: March 16, 2021
                                                      22   ARMSTRONG TEASDALE LLP                               SNELL & WILMER L.L.P.
                                                      23
                                                           By: /s/ Brandon P. Johansson                         By: /s/ Kelly H. Dove
                                                      24        Brandon P. Johansson, Esq.                          Kelly H. Dove, Esq.
                                                                Nevada Bar No. 12003                                Nevada Bar No. 10569
                                                      25        3770 Howard Hughes Parkway, Suite 200               Gil Kahn, Esq.
                                                                Las Vegas, NV 89169                                 Nevada Bar No. 14220
                                                      26                                                            3883 Howard Hughes Parkway, Suite 1100
                                                                 Attorneys for Plaintiffs Sovereign Business        Las Vegas, NV 89169
                                                      27         Solutions, LLC and L. Steven Haynes
                                                                                                                    Attorneys for Defendant Plain Green, LLC
                                                      28

                                                                                                             -2-
                                                           4840-7154-3009
                                                            Case 2:21-cv-00404-RFB-EJY Document 8 Filed 03/16/21 Page 3 of 3



                                                       1                                              ORDER

                                                       2              IT IS ORDERED that, pursuant to a stipulation between the Parties and good cause
                                                       3   appearing, the deadline for Defendant Plain Green to answer or otherwise oppose the complaint
                                                       4   [ECF No. 1-1] is extended from March 17, 2021, to, and including, April 1, 2021.
                                                       5             IT IS SO ORDERED.

                                                       6             DATED: this 16th day of March, 2021.

                                                       7

                                                       8                                               ELAYNA J. YOUCHAH
                                                       9                                               UNITED STATES MAGISTRATE JUDGE

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -3-
                                                           4840-7154-3009
